          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 1 of 13 Page ID #:546



                   1   BRIDGFORD, GLEASON & ARTINIAN
                       Richard K. Bridgford (CA SBN 119554)
                   2   Richard.Bridgford@Bridgfordlaw.com
                       Michael H. Artinian (CA SBN 203443)
                   3   Mike.Artinian@Bridgfordlaw.com
                       26 Corporate Plaza, Suite 250
                   4   Newport Beach, CA 92660
                       Telephone: (949) 831-6611
                   5   Facsimile: (949) 831-6622
                   6   COOLEY LLP
                       William V. O'Connor (CA SBN 216650)
                   7   woconnor@cooley.com
                       4401 Eastgate Mall
                   8   San Diego, CA 92121-1909
                       Telephone: (858) 550-6000
                   9   Facsimile: (858) 550-6420
               10      COOLEY LLP
                       J. Parker Erkmann (Admitted Pro hac vice)
               11      perkmann@cooley.com
                       1299 Pennsylvania Avenue, NW, Ste 700
               12      Washington, DC 20004-2400
                       Telephone: (202) 776-2036
               13      Facsimile: (202) 842-7899
               14      COOLEY LLP
                       Andrew D. Barr (Admitted Pro hac vice)
               15      abarr@cooley.com
                       380 Interlocken Crescent, Suite 900
               16      Broomfield, CO 80021
                       Telephone: (720) 566-4121
               17      Facsimile: (720) 566-4099
               18      Attorneys for Plaintiffs Delux Public Charter, LLC d/b/a
                       JSX Air and JetSuiteX, Inc.
               19
               20                          UNITED STATES DISTRICT COURT
               21           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
               22      DELUX PUBLIC CHARTER, LLC D/B/A Case No. 8:20-CV-2344-JLS (KESx)
                       JSX AIR AND JETSUITEX, INC.,
               23
                                                Plaintiffs,        JOINT RULE 26(f) REPORT
               24      v.
               25      COUNTY OF ORANGE, CALIFORNIA, a
                       charter county; BARRY RONDINELLA in Judge Josephine L. Staton
               26      his official capacity as Airport Director of Magistrate Judge Karen E. Scott
                       John Wayne Airport,
               27
                                                Defendants.
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO                                                                      JOINT RULE 26(F) REPORT
          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 2 of 13 Page ID #:547



                   1         Pursuant to Federal Rule of Civil Procedure Rule 26(f) and Local Rule 26-1,
                   2   Plaintiffs Delux Public Charter, LLC d/b/a JSX Air (“JSX”) and JetSuiteX, Inc.
                   3   (“JetSuiteX”) (collectively, “Plaintiffs”) and Defendants County Of Orange,
                   4   California (“County”), and Barry Rondinella (“Rondinella”) (collectively,
                   5   “Defendants”) hereby submit this Joint Rule 26(f) Report.
                   6   I.    Statement of the Case
                   7         A. Plaintiffs’ Statement
                   8         Plaintiff JSX is a federally licensed “on-demand” Part 135 air carrier. JSX is
                   9   not an airline and cannot operate similar to airlines. Plaintiff JetSuiteX is a federally
               10      licensed “indirect air carrier” that partners with JSX to market air transportation.
               11      Federal regulation prohibits JSX’s customers from boarding or deplaning at Security
               12      Identification Display Areas (“SIDA”) at airports. Accordingly, JSX operates out of
               13      non-SIDA locations at all airports it serves. Since 2018, Plaintiffs have provided
               14      safe, convenient, economical, and federally approved air transportation services at
               15      John Wayne Airport (“JWA”). Although there are several non-SIDA locations at
               16      JWA that could accommodate Plaintiffs’ federally approved operations, Plaintiffs
               17      have historically operated out of a non-SIDA location managed by airport tenant and
               18      fixed based operator (“FBO”), Aviation Consultants, Inc. (“ACI Jet”).
               19            In summer 2020, Defendants the County and Rondinella (the airport director
               20      at JWA) began the process of negotiating new leases with the FBOs, including ACI
               21      Jet (“Leases”). Defendants included a new, mandatory lease restriction in the FBO
               22      Leases which had the effect of prohibiting Plaintiffs’—and only Plaintiffs’—flight
               23      services at JWA effective January 1, 2021 (“Lease Restriction”).            Defendants
               24      intentionally drafted and included the Lease Restriction for the sole purpose of
               25      making it impossible for JSX to operate at JWA. Further, Defendants refused to
               26      provide any reasonable accommodations to permit Plaintiffs to operate out of any of
               27      the other non-SIDA locations at JWA, despite Plaintiffs’ repeated requests.
               28            Accordingly, Plaintiffs filed a Complaint for Declaratory and Injunctive Relief
COOLEY LLP

                                                                  2
ATTORNEYS AT LAW
   SAN DIEGO                                                                           JOINT RULE 26(F) REPORT
          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 3 of 13 Page ID #:548



                   1   against Defendants on December 14, 2020, alleging that the Lease Restriction
                   2   violates the Supremacy and Equal Protection Clauses of the Constitution and
                   3   irreparably harms Plaintiffs.     (Dkt. No. 1.)      Specifically, Defendants’ Lease
                   4   Restriction violates the Airline Deregulation Act (“ADA”) and Airport Noise and
                   5   Capacity Act (“ANCA”), both of which govern an air carrier’s right to enjoy
                   6   reasonable access to, and provide rates, routes, and services at, a public use airport.
                   7         This Court granted Plaintiffs’ Ex Parte Application for a Temporary
                   8   Restraining Order on December 23, 2020 (Dkt. No. 18) and issued a temporary
                   9   restraining order on January 3, 2021 (Dkt. No. 25). A preliminary injunction hearing
               10      is set for June 25, 2021, and the temporary restraining order remains in effect until
               11      further order of this Court.
               12            On January 12, 2021, the County voted to eliminate the lease restriction from
               13      the FBO leases. As a result, Defendants filed a Motion to Dismiss pursuant to FRCP
               14      12(b)(1) on January 19, 2021, claiming that this action is moot. (Dkt. No. 37.)
               15            However, the County has yet to provide Plaintiffs with an accommodation at
               16      the Airport (and instead is trying to hide behind ACI Jet and the other FBOs).
               17      Plaintiffs are entitled under federal law to a reasonable accommodation at the Airport
               18      by the County.      Unless and until the County provides such accommodation,
               19      Plaintiffs’ federal constitutional and statutory rights are being violated. Plaintiffs
               20      disagree that this case is moot and will either file an Opposition to Defendants’
               21      Motion or file an amended complaint.
               22            B. Defendants’ Statement
               23            This case is moot. On January 12, 2021, at a duly-noticed, open, and public
               24      meeting, and following this District Court’s issuance of a Temporary Restraining
               25      Order (“TRO”) against Defendants, the Orange County Board of Supervisors
               26      (“Board”) unanimously voted to direct the Airport Director to execute amended
               27      leases with Fixed Based Operators (“FBO”) Aviation Consultants, Inc. (“ACI Jet”),
               28      Clay Lacy Aviation, Inc. (“Clay Lacy”) and Jay’s Aircraft Maintenance, Inc.
COOLEY LLP

                                                                  3
ATTORNEYS AT LAW
   SAN DIEGO                                                                           JOINT RULE 26(F) REPORT
          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 4 of 13 Page ID #:549



                   1   (“Jay’s”), removing the lease restriction challenged by Plaintiffs Delux Public
                   2   Charter, LLC D/B/A JSX Air and JetSuiteX, Inc. (“JSX” or “Plaintiffs”). 1
                   3         In accordance with the Board’s direction, the Airport Director, with the
                   4   cooperation of the FBOs, promptly executed lease amendments removing the
                   5   challenged Lease Provision. With the removal of the challenged Lease Provision
                   6   from the FBO leases – the basis of Plaintiffs’ alleged violations of the Airport Noise
                   7   and Capacity Act of 1990, the Airline Deregulation Act, and the Equal Protection
                   8   clause – this case is now moot.
                   9   II.     Legal Issues
               10              A. Plaintiffs believe that the key legal issues are as follows:
               11                 1. Whether Defendants have violated ANCA by restricting Plaintiffs’
               12                     ability to offer air services at JWA;
               13                 2. Whether Defendants have violated the ADA by restricting the routes and
               14                     services Plaintiffs can provide at JWA by failing to accommodate
               15                     Plaintiffs’ air services on reasonable terms; and
               16                 3. Whether Defendants violated the Equal Protection Clause of the
               17                     Fourteenth Amendment by discriminating against Plaintiffs in favor of
               18                     politically more favorable entities (e.g., airlines).
               19              B. Defendants believe that the key legal issues are as follows:
               20                 1. Whether the case is moot.
               21      III.    Damages
               22              Plaintiffs do not currently seek damages but reserve the right to amend their
               23      Complaint if necessary pursuant to the Federal Rules of Civil Procedure. Plaintiffs
               24      do seek attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, and estimate that their
               25      fees already exceed $500,000.
               26
                       1
                        The challenged lease provision states: “LESSEE shall not permit the operation of a Regularly
               27
                       Scheduled Commercial User as defined in section 2.40 of John Wayne Airport’s Phase 2
               28      Commercial Airline Access Plan and Regulation, as may be amended from time to time.” (“Lease
COOLEY LLP
                       Provision”)
                                                                     4
ATTORNEYS AT LAW
   SAN DIEGO                                                                              JOINT RULE 26(F) REPORT
          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 5 of 13 Page ID #:550



                   1   IV.   Insurance
                   2         The County is self-insured.
                   3   V.    Motions
                   4         Plaintiffs presently do not anticipate filing motions seeking to add other parties
                   5   or claims but reserve the right to do so pursuant to the Federal Rules of Civil
                   6   Procedure. Plaintiffs may file a motion to file amended pleadings, to the extent they
                   7   are not permitted to file amended pleadings as a matter of right. Plaintiffs expect that
                   8   one or more discovery motions will be filed pursuant to Magistrate Judge Scott’s
                   9   local procedures.
               10            Defendants have filed a dispositive motion to dismiss based on mootness.
               11      Defendants anticipate filing a motion to shorten time on the motion to dismiss and
               12      may file requests for protective orders relating to discovery.
               13      VI.   Complexity
               14            The parties agree that this matter shall not be designated as complex. The
               15      parties do not consent to the Manual for Complex Litigation to be used in this matter.
               16      VII. Status of Discovery
               17            On January 8, 2021, this Court granted Plaintiffs’ Ex Parte Application to
               18      Obtain Expedited Discovery from Defendants. (Dkt. No. 33.) The Court ordered
               19      Defendants to produce responsive documents related to Plaintiffs’ motion for a
               20      preliminary injunction on or before January 15, 2021, and a privilege log explaining
               21      the basis for withholding any documents on or before January 19, 2021. (Id.)
               22      Plaintiffs believe that Defendants’ production and privilege log is deficient and
               23      violates Magistrate Judge Scott’s order. (Dkt. No. 33.) Defendants contend that they
               24      have done what was required by the expedited discovery order.           The Parties are
               25      complying with Judge Scott’s rules to resolve this discovery dispute. The Parties
               26      have stipulated to extend the time to respond to Plaintiffs’ remaining requests for
               27      production to February 26, 2021, with rolling productions thereafter.
               28            Plaintiffs have noticed the depositions of seven individuals to obtain limited
COOLEY LLP

                                                                  5
ATTORNEYS AT LAW
   SAN DIEGO                                                                            JOINT RULE 26(F) REPORT
          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 6 of 13 Page ID #:551



                   1   discovery related to the preliminary injunction briefing. Defendants have objected to
                   2   four of these depositions. The parties are complying with Judge Scott’s rules to
                   3   resolve this discovery dispute.
                   4         Plaintiffs will engage in additional discovery as set forth in the Federal Rules
                   5   of Civil Procedure.
                   6   VIII. Discovery Plan
                   7         A. Initial Disclosures
                   8         The parties exchanged initial disclosures pursuant to Rule 26(a)(1) of the
                   9   Federal Rules of Civil Procedure. To the extent that there are any perceived
               10      deficiencies in the disclosures, the parties will meet and confer and, if an agreement
               11      cannot be reached, the parties will advise the Court in compliance with the Local
               12      Rules of any need to compel further disclosures.
               13            B. Anticipated Subjects of Discovery
               14            The parties are conducting discovery in phases. The first phase is related to
               15      Plaintiffs’ motion for a preliminary injunction. This phase remains ongoing due to
               16      Plaintiffs’ belief that Defendants’ production and privilege log is deficient. The
               17      second phase will be related to discovery in anticipation of a trial on the merits.
               18            Plaintiffs anticipate discovery will be needed concerning the following:
               19                1. Defendants’ decision to restrict Plaintiffs from operating at JWA;
               20                2. Defendants’ decision to restrict the rates and services Plaintiffs can
               21                   provide at JWA;
               22                3. Defendants’ basis for, and decision to include, the Lease Restriction;
               23                4. Defendants’ communications with FBOs who submitted a proposal
               24                   during the FBO RFP process;
               25                5. Defendants’ communications related to JSX and/or JetSuiteX;
               26                6. Defendants’ communications with the Orange County Board of
               27                   Supervisors regarding the Lease Restriction;
               28                7. Defendants’ knowledge that Plaintiffs cannot operate at SIDA areas at
COOLEY LLP

                                                                  6
ATTORNEYS AT LAW
   SAN DIEGO                                                                          JOINT RULE 26(F) REPORT
          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 7 of 13 Page ID #:552



                   1                JWA;
                   2            8. Defendants’ refusal to provide a reasonable accommodation at a non-
                   3                SIDA location at JWA;
                   4            9. Defendants’ failure to comply with ANCA;
                   5            10.Defendants’ failure to comply with ADA;
                   6            11.Defendants’ intentional discrimination targeted at Plaintiffs;
                   7            12.Defendants’ communications with the airlines who offer services at
                   8                JWA, including but not limited to Allegiant Airlines and Spirit Airlines;
                   9            13.Defendants’ communications with the federal government regarding
               10                   Plaintiffs and/or the Lease Restriction;
               11               14.Defendants’ communications with state or local governments (other
               12                   than Orange County) regarding Plaintiffs and/or the Lease Restriction;
               13               15.Plaintiffs reserve the right to add additional categories pursuant to the
               14                   Federal Rules of Civil Procedure.
               15            Defendants anticipate discovery will be needed concerning the following:
               16               1. Because a dispositive motion is pending, Defendants do not yet have a
               17                   discovery plan, as any plan will necessarily depend on the nature of the
               18                   remaining claims, if any.
               19            C. Limitations on Discovery
               20            The parties anticipate conducting discovery subject to the limitations imposed
               21      by the Federal Rules of Civil Procedure, the Local Rules, and in accordance with the
               22      discovery deadlines set by this Court.
               23            D. Discovery Cutoff
               24            The parties’ respective scheduling proposals are set forth in the proposed case
               25      management schedule attached as Exhibit A. Plaintiffs propose a fact discovery
               26      cutoff date of June 25, 2021. Defendants propose a fact discovery cutoff date of June
               27      25, 2021, or as appropriate based on any selected trial date.
               28
COOLEY LLP

                                                                 7
ATTORNEYS AT LAW
   SAN DIEGO                                                                           JOINT RULE 26(F) REPORT
          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 8 of 13 Page ID #:553



                   1         E. Electronically Stored Information (“ESI”)
                   2         Discovery in this case will involve the production of ESI. Electronic discovery
                   3   shall be produced to the requesting party in a reasonably usable format pursuant to
                   4   the Federal Rules of Civil procedure and applicable law. The parties agree to
                   5   preserve discoverable ESI and have taken appropriate steps to preserve evidence
                   6   relevant to the issues reasonably evident in this action.
                   7         F. Privileged Materials
                   8         The parties will produce privilege logs detailing any responsive documents
                   9   withheld from production on the basis of privilege that were created before the
               10      original Complaint in this matter was served on Defendants in this matter. The parties
               11      agree to a “clawback” process as set forth in Federal Rule of Evidence 502(b). If a
               12      party seeks to “clawback” a document, the other party must immediately return (or
               13      destroy) the document but can challenge the claim of privilege within 7 days of the
               14      clawback. If the parties cannot resolve the privilege issue, the parties will present the
               15      issue to Magistrate Judge Scott in compliance with her local rules and procedures.
               16            G. Protective Orders
               17            The parties agree to use their best efforts to negotiate a proposed protective
               18      order. In the event that the parties are unable to negotiate a proposed protective order,
               19      the parties will comply with Judge Scott’s rules to resolve the dispute.
               20      IX.   Expert Discovery
               21            The parties’ respective scheduling proposals are set forth in the proposed case
               22      management schedule attached as Exhibit A. The parties propose the following dates
               23      for expert disclosures and cutoff:
               24                1. Plaintiffs’ Proposal
               25
                        Event                                                  Cutoff Date
               26
                        Initial Disclosure of Expert and Expert Reports        July 9, 2021
               27
                        Rebuttals                                              August 6, 2021
               28
COOLEY LLP

                                                                  8
ATTORNEYS AT LAW
   SAN DIEGO                                                                           JOINT RULE 26(F) REPORT
          Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 9 of 13 Page ID #:554



                   1
                        Expert Discovery Cutoff                                September 3, 2021
                   2
                   3             2. Defendants’ Proposal
                   4
                        Event                                                  Cutoff Date
                   5
                        Initial Disclosure of Expert and Expert Reports        Premature to estimate given
                   6
                                                                               mootness of complaint
                   7
                        Rebuttals                                               Premature to estimate given
                   8
                                                                               mootness of complaint
                   9
                        Expert Discovery Cutoff                                 Premature to estimate given
               10
                                                                               mootness of complaint
               11
               12      X.    Dispositive Motions
               13            Plaintiffs reserve the right to file a dispositive motion on each of the issues of
               14      law set forth in II(A), supra. At this time, it is too early to tell whether such a motion
               15      will be necessary or appropriate.
               16      XI.   Alternative Dispute Resolution (“ADR”) Procedure Selection
               17            The parties have selected ADR Procedure No. 3 (private mediation) as the
               18      preferred settlement mechanism.
               19      XII. Settlement Efforts
               20            As of the time of this Joint Report, the parties have engaged in settlement
               21      discussions. A resolution of the matter has not been agreed upon at this time.
               22      XIII. Preliminary Trial Estimate
               23            A. Plaintiffs’ Estimate
               24            Plaintiffs estimate that trial in this matter will last 10 court days, and the trial
               25      will be by jury. Plaintiffs anticipate calling approximately 15 percipient witnesses
               26      and possibly 2 expert witnesses.
               27            B. Defendants’ Estimate
               28            At this time, Defendants do not anticipate a trial will be necessary. But, if an
COOLEY LLP

                                                                   9
ATTORNEYS AT LAW
   SAN DIEGO                                                                            JOINT RULE 26(F) REPORT
         Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 10 of 13 Page ID #:555



                   1   amended complaint is filed with viable claims, Defendants will assess and can
                   2   provide an updated time estimate.
                   3   XIV. Trial Counsel
                   4         A. For Plaintiffs
                   5         William V. O’Connor, Cooley LLP
                   6         B. For Defendants
                   7         Nicole M. Walsh, Senior Assistant County Counsel and Carolyn Khouzam,
                   8         Deputy County Counsel
                   9   XV. Independent Expert or Master
               10            The parties do not believe that this case requires the appointment of a master
               11      pursuant to Federal Rule of Civil Procedure 53 or an independent scientific expert.
               12      XVI. Other Issues
               13            None.
               14      XVII. Exhibit A
               15            The parties have completed the proposed case management schedule attached
               16      as Exhibit A.
               17      Date: February 3, 2021
               18
                       Respectfully submitted,
               19
               20      By: /s/Nicole M. Walsh      ___           By: /s/William V. O’Connor________
                          Nicole M. Walsh                                 William V. O’Connor
               21
                       LEON J. PAGE. County Counsel              BRIDGFORD, GLEASON & ARTINIAN
               22      NICOLE M. WALSH. Senior                   Richard K. Bridgford (CA SBN 119554)
                       Assistant                                 Richard.Bridgford@Bridgfordlaw.com
               23      LAUREN KRAMER. Supervisor                 Michael H. Artinian (CA SBN 203443)
                       VANESSA D. ATKINS. Deputy                 Mike.Artinian@Bridgfordlaw.com
               24      CAROLYN M. KHOUZAM. Deputy                26 Corporate Plaza, Suite 250
                                                                 Newport Beach, CA 92660
               25      Attorneys for Defendants Barry            Telephone: (949) 831-6611
                       Rondinella, in his official capacity as   Facsimile: (949) 831-6622
               26      Airport Director of John Wayne
                       Airport; and Orange County,               COOLEY LLP
               27      California                                William V. O’Connor (CA SBN 216650)
                                                                 woconnor@cooley.com
               28                                                4401 Eastgate Mall
COOLEY LLP

                                                                 10
ATTORNEYS AT LAW
   SAN DIEGO                                                                        JOINT RULE 26(F) REPORT
         Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 11 of 13 Page ID #:556



                   1                                  San Diego, CA 92121-1909
                                                      Telephone: (858) 550-6000
                   2                                  Facsimile: (858) 550-6420
                   3                                  COOLEY LLP
                                                      J. Parker Erkmann (Admitted Pro hac vice)
                   4                                  perkmann@cooley.com
                                                      1299 Pennsylvania Avenue, NW, Ste 700
                   5                                  Washington, DC 20004-2400
                                                      Telephone: (202) 776-2036
                   6                                  Facsimile: (202) 842-7899
                   7
                                                      COOLEY LLP
                   8                                  Andrew D. Barr (Admitted Pro hac vice)
                                                      abarr@cooley.com
                   9                                  380 Interlocken Crescent, Suite 900
                                                      Broomfield, CO 80021
               10                                     Telephone: (720) 566-4121
                                                      Facsimile: (720) 566-4099
               11
                                                      Attorneys for Plaintiffs Delux Public
               12                                     Charter, LLC d/b/a JSX Air and
                                                      JetSuiteX, Inc.
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP

                                                     11
ATTORNEYS AT LAW
   SAN DIEGO                                                             JOINT RULE 26(F) REPORT
         Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 12 of 13 Page ID #:557



                   1                                        EXHIBIT A
                   2             PROPOSED SCHEDULE OF PRETRIAL AND TRIAL DATES
                   3   CASE NAME: Delux Public Charter, LLC d/b/a JSX Air, et al. v. County of Orange,
                   4   California, et al.
                   5   CASE NO: 8:20-cv-2344-JLS-KES
                   6               Matter               Deadline            Plaintiffs’         Defendants’
                   7                                                         Request             Request2
                   8
                           Last Day to File         Scheduling           March 8, 2021        March 8, 2021
                   9       Motions to Add Parties   Conference Date
                           and Amend Pleadings      plus 60 days
               10
               11          Fact Discovery Cut-Off   18 weeks before      June 25, 2021        June 25, 2021
                                                    the Final Pretrial
               12                                   Conference
                                                    (“FPTC”)
               13
                           Last Day to Serve        16 weeks before      July 9, 2021         July 9, 2021
               14          Initial Expert Reports   the FPTC
               15          Last Day to File         16 weeks before      July 9, 2021         July 9, 2021
               16          Motions (except          the FPTC
                           Daubert and all other
               17          Motions in Limine)
               18          Last Day to Serve       12 weeks before       August 6, 2021       August 6, 2021
               19          Rebuttal Expert Reports the FPTC

               20          Last Day to Conduct      9 weeks before       August 27, 2021      August 27,
                           Settlement Proceedings   the FPTC                                  2021
               21
                           Expert Discovery Cut-    8 weeks before       September 3,         September 3,
               22          Off                      the FPTC             2021                 2021
               23          Last Day to File         7 weeks before       September 10,        September 10,
               24          Daubert Motions          the FPTC             2021                 2021

               25          Last Day to File         4 weeks before       October 1, 2021      October 1, 2021
                           Motions in Limine        the FPTC
               26
               27      2
                        The County provides these dates as placeholders based on the fact that this case is
               28      moot and an amended complaint which likely will require new deadlines is
COOLEY LLP
                       expected to be filed.
                                                                  12
ATTORNEYS AT LAW
   SAN DIEGO                                                                            JOINT RULE 26(F) REPORT
         Case 8:20-cv-02344-JLS-KES Document 41 Filed 02/03/21 Page 13 of 13 Page ID #:558



                   1   (other than Daubert
                       Motions)
                   2
                   3   Final Pre-Trial                      October 29, 2021   October 29,
                       Conference (Friday at                                   2021
                   4   10:30 a.m.)
                   5
                   6
                   7
                   8
                   9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP

                                                     13
ATTORNEYS AT LAW
   SAN DIEGO                                                            JOINT RULE 26(F) REPORT
